DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10, 16-20, 23-24 and 33-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrera US 3,747,768.

Claim 1, Barrera teaches a support grid assembly comprising: a central fluid manifold, including a mounting cylinder (39) and a panel mounting body (33), the panel mounting body having a lower wall (36) and an upper wall (37) and including a plurality of sleeve openings (53) defined therebetween, the plurality of sleeve openings being spaced around the panel mounting body, and a plurality of screen panel assemblies (35), each screen panel assembly including a connecting end (54) defining a panel assembly opening, the connecting end of each screen panel assembly being slidingly insertable through a corresponding one of the plurality of sleeve openings such that the panel assembly opening is in fluid communication with the mounting cylinder, and wherein each screen panel assembly is individually, flexibly coupled to a corresponding sleeve opening such that each individual screen panel assembly can accommodate variations in the vessel floor (fig. 1-8).
	Claims 2-3, 5, 7-9 and 11-12, Barrera further teaches each screen pane assembly includes a screen panel capable of filtering a fluid prior to the fluid entering an internal fluid connection area defined within each screen panel assembly (fig. 1-8); the central fluid manifold further comprises a cover plate (45) operably coupled to the panel mounting body (fig. 1-8); the cover plate defines a lower plate surface in communication with the mounting cylinder, the lower plate surface including a plurality of elongated members (between 52) attached to the lower plate surface (fig. 1-8); the plurality of elongated members have a member height such that the plurality of elongated members extend into a panel mounting body opening of the panel mounting body, the member height capable of modifying flow within the mounting cylinder (fig. 1-8); the plurality of elongated members are arranged in a non-parallel, radial arrangement .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 21-22 and 25-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrera US 3,747,768 in view of Saul et al. US 2014/0027369.

	Claim 4, Barrera teaches a cover plate but does not teach the cover plate comprising a pair of plate members each including a central flange for coupling the plate members.
	Saul teaches a support grid assembly comprising a central fluid manifold including a mounting cylinder and a panel mounting body, the central fluid manifold comprising a cover plate (218) operably coupled to the panel mounting body, where the 
	Claim 6, Barrera teaches the cover plate defines an upper surface but does not teach a cover screen panel.
Saul teaches a cover plate having an upper surface including a cover screen (90) (fig. 2-5). Providing the cover plate with a cover screen would have been obvious to one of ordinary skill in the art as a way to provide additional filter area (paragraph 44-45). Additionally, providing flow of filtrate through the bottom of the assembly is a known technique as demonstrated by Saul. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 21, Barrera teaches a method of assembling a support grid assembly in a vessel body (11) comprising: mounting a central fluid manifold to a fluid outlet defined in a vessel, the central fluid manifold including a panel mounting body (33) having a lower wall (36), an upper wall (37) and having a plurality of sleeve openings (53) spaced around the central manifold, coupling a screen panel assembly (35) to each sleeve opening with a flexible connection (fig. 1-8). Barrera does not teach a fluid outlet defined in the vessel floor or each screen panel assembly engaging with the vessel floor.

Claims 22, 25-29, Barrera further teaches the central manifold including a mounting cylinder (39) and coupling the panel mounting body to a mounting flange on the mounting cylinder (fig. 1-8); the central manifold comprises a cover plate (45) which is coupled to the panel mounting body (fig. 1-8); the cover plate including a plurality of elongated members (between 52) attached to a lower plate surface such that the plurality of elongated members reside internal to the central fluid manifold (fig. 1-8), the recitation of the elongated members reinforcing the cover plate is an inherent property of coupling the cover plate and elongated members. The elongated members also have a height and are arranged to modify fluid flow within the central fluid manifold.
Claim 30, Barrera further teaches the panel mounting body is coupled to an upper surface of the mounting flange but does not teach the panel mounting body In re Dulberg 129 USPQ 347, 349 (1962).
Claim 31, Barrera further teaches the plurality of sleeve openings are defined in the panel mounting body (fig. 1-8).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 13-15 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art to Barrera teaches the support grid assembly of claim 12 but does not teach the recited structures of the mounting brackets having arcuate notches and the screen panel assemblies having a mounting arm with a cylindrical .
Claim 32 is allowable as reciting the similar subject matter of claim 13 and claims 14-15 are allowable as depending from claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778